DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 21-23, 26-28, 31-33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No. US 2020/0191613 A1 to Englund (hereinafter “Englund”).
	Regarding claim 21, Englund discloses a road condition detection system comprising an optical fiber laid by a road (105A, 105B, 105C in Fig. 1; paragraph [0088]); a receiver (108 in Fig. 1) receives backscattered light (110 in Fig. 1) including a pattern indicating a state of the road from the optical fiber (i.e. acoustic pattern is embedded in the backscattered optical signal- see paragraph [0062]); and an analyzer analyzes a road condition by comparing the pattern indicating the state of the road with a trained model learned by the analyzer (see paragraph [0074] and [0107]- the iterative training sequence involved in machine learning necessarily involves a step of comparing patterns in data. See also page 4, third paragraph of Naqa et al. (external reference attached in this office action) for the definition of machine learning, which involves pattern recognition).
	In addition, the examiner notes that claim 21 is an apparatus claim that contains functional limitations (i.e. “an analyzer analyzes… by comparing…”, etc.) As discussed in the previous office action, “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb, Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). If the prior art apparatus is capable of performing the recited function, the claimed limitations are anticipated over the prior art. See MPEP 2114. As discussed above, the apparatus of Englund is not only capable of performing the functions recited in the present application, it also fully performs the recited functional steps in the implementation and the use of the disclosed inventive apparatus as already discussed above.

	Regarding claim 22, Englund discloses wherein the analyzer detects the road condition based on a comparison vibration pattern indicating the state of the road included in the backscattered light and the trained model (see paragraph [0074] and [0107]- this limitation is fully anticipated by Englund in the machine learning implementations).
	Regarding claim 23, Englund discloses wherein the analyzer detects the road condition based on a comparison acoustic pattern indicating the state of the road included in the backscattered light and the trained model (i.e. acoustic pattern is embedded in the backscattered optical signal- see paragraph [0062]).

	Regarding claim 26, Englund fully discloses a receiver and an analyzer with all the limitations recited in claim 26, as already discussed above regarding claim 21.
	Regarding claim 27, Englund fully discloses an analyzer with all the limitations recited in claim 27, as already discussed above regarding claim 22.
	Regarding claim 28, Englund fully discloses an analyzer with all the limitations recited in claim 28, as already discussed above regarding claim 23.

	Regarding claim 31, Englund discloses a method of detecting road condition, comprising receiving back scattered light (110 in Fig. 1) including a pattern indicating a state of a road (i.e. acoustic pattern is embedded in the backscattered optical signal- see paragraph [0062]) from an optical fiber (105A, 105B, 105C in Fig. 1; paragraph [0088]); analyzing the pattern indicating the state of the road in a comparison relating to a trained model learned by an analyzer (see paragraph [0074] and [0107]- the iterative training sequence involved in machine learning necessarily involves a step of comparing patterns in data. See also page 4, third paragraph of Naqa et al. (external reference attached in this office action) for the definition of machine learning, which involves pattern recognition); and detecting a road condition based on a result of the comparison (see steps 210, 212, 218 in Fig. 2A).
	Regarding claim 32, Englund discloses wherein said analyzing step comprises comparing a vibration pattern indicating the state of the road with the trained model (paragraph [0008], [0061], [0074] and [0107]).
	Regarding claim 33, Englund discloses wherein said analyzing step comprises comparing an acoustic pattern indicating the state of the road with the trained model (i.e. vibration directly results in acoustic pattern- see paragraph [0061]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 24-25, 29-30, 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Englund.
	Englund discloses a road condition detection system as already discussed above, regarding claim 21, and a method of detecting a road condition, regarding claim 31. In addition, Englund discloses the use of its DAS/DVS system for detecting a wide range of various road events including gentle pedestrian footsteps and car engine sounds to loud gunshot noises or even explosions (paragraph [0061]). However, Englund does not explicitly disclose the system detecting a general road hazard as claimed in claim 24, or at least one of falling rocks, mudslides, road structure health, tunnel strain, and water leak as claimed in claim 25. On the other hand, each and every one of these hazard conditions are well known measurand one of ordinary skill in the art would be inclined to measure. Since the sensor system of Englund is designed to provide a “real-time” spatial and temporal acoustic and vibrational surveillance of areas occupied by the optical fiber sensor cables, one of ordinary skill in the art would be fully capable of motivated to modify the invention of Englund to measure the above-mentioned measurand to ensure the safety of the surveilled area (in-line with the goal of the invention of Englund). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Englund to use its system to detect at least one of falling rocks, mudslides, road structure health, tunnel strain, water leak, or general road hazard conditions, in the manner claimed in the present application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353. The examiner can normally be reached M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG H PAK/Primary Examiner, Art Unit 2874